Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112 

1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
	As per independent claim 1, the “n-dimensional” should be defined.  If n=1, the “processing, in a first phase, the nD matrix using a (n - 1)D stencil vector unit in a first processing direction of the matrix tile-wise” step is inoperable.  Similarly noted other independent claims.
	As per dependent claim 6, “may be” is indefinite. Similarly noted dependent claim 18.

Conclusion

2.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

the recorded references do NOT teach or suggest the computer-implemented method for performing n-dimensional (nD) stencil processing using vector processing units adapted for processing stencils in parallel, the method comprising: 
providing a memory unit organized in a plurality of memory banks for storing elements of an nD (n-dimensional) matrix; 
processing, in a first phase, the nD matrix using a (n - 1)D stencil vector unit in a first processing direction of the matrix tile-wise; 
wherein data elements of the nD matrix processed by the stencil vector unit in parallel are equally distributed over the memory banks, and 
wherein the number of memory banks is equal to the number of data elements processible by the stencil vector unit in parallel, which is equal to the number of data elements in a width direction of one of the tiles; 
grouping boundary elements in the width direction of the tiles into a nD sub-matrix, and 
processing, in a second phase, the nD sub-matrix equally to the processing the nD matrix in the first phase orthogonal to the first processing direction
features as recited in independent claim. Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited reference is art of interest.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182